Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                         FILED
any court except for the purpose of                         Jan 31 2013, 8:59 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                       CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

JOHN ANDREW GOODRIDGE                             GREGORY F. ZOELLER
Evansville, Indiana                               Attorney General of Indiana

                                                  MICHELLE BUMGARNER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

MARVIN WILLIS,                                    )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 82A01-1206-CR-273
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                         The Honorable Robert J. Pigman, Judge
                 Cause Nos. 82D05-1110-CM-5526, 82D05-1105-CM-4101



                                       January 31, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                                  STATEMENT OF THE CASE

        In a consolidated appeal, Marvin Willis appeals two convictions for driving while

suspended, as a Class A misdemeanor, following a bench trial. Willis presents a single

issue for review, namely, whether the evidence is sufficient to support his convictions.

        We affirm.

                           FACTS AND PROCEDURAL HISTORY

        On July 19, 2011, Officer Michael Ward was working as a motor patrol officer for

the Evansville Police Department. At 11:00 that evening, he observed a black Pontiac

Sunfire with an expired registration tag. After running the plate and confirming that the

registration was expired, Officer Ward initiated a traffic stop. Officer Ward recognized

Willis, informed him the reason for the stop, and issued a citation for “driving with

license suspended prior and expired plates, as well as failure to provide proof of

insurance.” Appellant’s App. No. 4101 at 59.1 The State charged Willis with driving

while suspended, as a Class A misdemeanor, in Cause Number 82D05-1108-CM-4101

(“Cause No. 4101”).2

        On September 30, 2011, Officer Cory Offerman of the Evansville Police

Department initiated a traffic stop of a black Pontiac Sunfire near the intersection of

Marshall and Conlin. Officer Offerman was working with a field training officer, who



        1
           The record on appeal includes two sets of transcripts, one for each cause number below. Each
bound set of transcripts includes multiple hearings with consecutively numbered pages, and some of the
hearing transcripts are found in both bound sets. For clarity, we identify the transcript cited using the last
four digits of the trial cause number.
        2
          Willis has not included a copy of the charging information in the record on appeal. The State
also charged Willis with driving with expired plates and failure to provide proof of insurance, but those
charges were later dismissed.
                                                      2
had recognized Willis and knew that his license had been suspended. The officers

confirmed the suspension with the BMV and issued a citation to Willis for “driving while

suspended prior.” Appellant’s App. No. 5526 at 65. The State charged Willis with

driving while suspended, as a Class A misdemeanor in Cause No. 82D05-1108-CM-5526

(“Cause No. 5526”).

       A consolidated bench trial was held in both cases October 24, 2011. At the

conclusion, the trial court found Willis guilty of driving while suspended, as a Class A

misdemeanor, in each case and sentenced him to time served. Willis now appeals both

convictions.

                            DISCUSSION AND DECISION

       Willis appeals two convictions for driving while suspended, as Class A

misdemeanors, in Case Numbers 4101 and 5526. When the sufficiency of the evidence

to support a conviction is challenged, we neither reweigh the evidence nor judge the

credibility of the witnesses, and we affirm if there is substantial evidence of probative

value supporting each element of the crime from which a reasonable trier of fact could

have found the defendant guilty beyond a reasonable doubt. Wright v. State, 828 N.E.2d

904, 905-06 (Ind. 2005). It is the job of the fact-finder to determine whether the evidence

in a particular case sufficiently proves each element of an offense, and we consider

conflicting evidence most favorably to the trial court’s ruling. Id. at 906.

       To prove the offense of driving while suspended, as a Class A misdemeanor, the

State was required to prove beyond a reasonable doubt that Willis operated a motor

vehicle on a highway when he knew his driving privileges had been suspended. See Ind.


                                              3
Code § 9-24-19-3. Willis claims upon appeal that the State’s evidence did not establish

that he knew his license was suspended. We cannot agree.

       The evidence shows that Willis drove on July 19 and September 30, 2011, despite

the suspension of his license. At trial Willis disputed the suspension, stating that he had

been sentenced to a one-year suspension, which had expired on July 6, 2011, and he

repeatedly denied that his license was suspended on the dates he was cited. But his

testimony belies that claim:

       Q: It’s your belief, based upon getting your insurance on the vehicle and
       registering the vehicle, and the fact that you thought the one[-]year license
       suspension was up, that you could validly drive that vehicle, correct?
       A:      Yes, sir, and at the same time trying to get to the courts to find out
       what was going on with the driving that all this came out, and getting out of
       prison just was a bit too much.
       Q:      Now we got this other date of September 30th. The vehicle was
       properly registered then, correct?
       A:      Except for the . . .
       Q:      You had insurance on it, correct?
       A:      Correct.
       Q:      Was it your belief that you still had the right to drive that vehicle?
       A:      Correct, sir. Even though I didn’t get to the court like I was
       supposed to have.
       Q:      Is there anything else you wanna [sic] tell the Judge about this?
       A:      Someone needs to explain to me why it took ten months and a trial
       to find out why my license is suspended, sir.
                                               ***
       [on cross-examination]
       Q:      You said that you were convicted and suspended . . . your license
       was suspended on July the 6th, 2010?
       A:      Yes, ma’am.
       Q:      And it’s your belief that that was a one[-]year . . .
       A:      If I refuse . . .
       Q:      . . . suspension?
       A:      . . . a breathalyzer that’s my belief.
       Q:      And that’s . . . it was your . . .
       A:      That’s why my license would be suspended . . .
       Q:      But were you not . . .
       A:      . . . for that date.
                                             4
Q:      . . . were you not suspended later based upon another conviction?
A:      July the 6th, 2010[,] is where all this come [sic] from when I was in
prison.
Q:      That was the date of your conviction.
A:      No, November the 17th, 2010[,] I was sentenced by Judge Pigman in
Branchville.
Q:      What’d you say, again? November the . . .
A:      November the 17th, 2010[,] I was sentenced by this judge.
Q:      Okay.
A:      For that reason.
Q:      And you believe that that was . . .
A:      That my license would be suspended for that refusal.
Q:      . . . you believe that that was a one[-]year suspension?
A:      For the refusal of an alcohol test, yes, ma’am.
Q:      But you don’t . . .
A:      That’s where these dates come in from that date right there.
Q:      You don’t recall the Judge suspending you for two years for the
conviction?
A:      I don’t agree with it, ma’am.
Q:      But you do recall him suspending you for two years for the
conviction itself?
A:      Well the law is the law. He can do what he wanna do [sic].
Q:      Okay.
A:      And my understanding is my understanding.
Q:      You just don’t agree with it. You remember it happening but you
didn’t agree with it?
A:      I remember a breathalyzer refusal is a one[-]year suspension. That’s
what I know.
Q:      Okay.
A:      And I’ll take this to a higher Court after this date, ma’am.
Q:      Do you recall . . . here’s my question, though.
A:      I recall that.
Q:      I know you’re talking about . . .
A:      I’m able to understand. I recall that.
Q:      I’m asking you a little bit different question than about the refusal,
though.
A:      Okay.
Q:      On that same day do you recall the Judge suspending you for two
years based upon the driving while intoxicated having a prior? And that’s a
little bit different than asking you about suspension for refusing the breath
test.
A:      Well, ma’am, I’m taking this to a higher Court and that’s what it’s
gonna be dealing with.


                                      5
        Q:    I understand that’s your right. I’m asking . . . I’m just asking you if
        you remember it?
        A:    I don’t agree or however you wanna [sic] put it. I stand on that,
        ma’am.
        Q:    Okay, that’s fine.

Appellant’s App. No. 4101 at 73-77. Additionally, the trial court admitted into evidence

Willis’ official driving record, which shows that Willis’ license was suspended effective

November 17, 2010, for “prior OWI within 5 years” in Cause Number 82D02-1007-FD-

688 (“Cause No. 688”).

        The evidence most favorable to the convictions shows that Willis was present in

open court when he was sentenced to a two-year suspension and, therefore, was aware

that his license had been suspended for two years, but planned to “take [it] to a higher

court.”3 Appellant’s App. No. 4101 at 77. He did not deny knowledge of the two-year

license suspension for the second OWI offense. He merely disputed its legitimacy,

stating his belief that his license should have been suspended for only one year because

he had refused to take an alcohol breath test. The evidence shows that Willis was aware

of the suspension and, therefore, the evidence is sufficient to support his convictions for

driving while suspended in No. 4101 and No. 5526.

        We affirm.

FRIEDLANDER, J., and BRADFORD, J., concur.




        3
         There is no indication in the record on appeal that Willis timely appealed his OWI conviction in
Cause No. 688.
                                                   6